Exhibit 99.1 vTv Therapeutics Reports Third Quarter Financial and Operational Results and Recent Highlights High Point, North Carolina (November 2, 2016) vTv Therapeutics Inc. (vTv) (Nasdaq: VTVT), a clinical-stage biopharmaceutical company engaged in the discovery and development of new orally administered treatments for Alzheimer’s disease and diabetes, today provided a corporate update and reported financial and operational results for the third quarter ended September 30, 2016. “This was a very productive quarter as we continued the advancement of our Alzheimer’s and diabetes programs,” said Steve Holcombe, President and CEO of vTv. “We announced positive topline results from our AGATA study with our glucokinase activator TTP399. Enrollments were completed in Part A of our STEADFAST study with azeliragon in mild Alzheimer’s disease patients and in our Phase 2 LOGRA Study with TTP273, an oral, small molecule GLP-1R agonist. We also recently closed on a $25 million credit facility, the proceeds of which will be used to advance our strategic initiatives as well as to provide further financial support to our ongoing clinical trials.” Third Quarter Financials, Recent Highlights, and Upcoming Milestones Phase 3 STEADFAST Study with azeliragon in mild Alzheimer’s disease (AD) Azeliragon: A novel, investigational, oral small molecule antagonist of the Receptor for Advanced Glycation Endproducts (RAGE) with first-in-class potential • Part A of STEADFAST trial completed enrollment in the third quarter. The randomized, double-blind, placebo-controlled study is evaluating whether azeliragon can effectively slow the cognitive and functional decline of patients with mild Alzheimer’s disease over 18 months of treatment. Based on the completion of enrollment of Part A in September, the Company anticipates reporting topline data from this part of the study in early 2018.The Company is currently enrolling Part B. The STEADFAST Study is being conducted under a Special Protocol Assessment and the azeliragon development program has Fast Track designation from the FDA. Phase 2 LOGRA Study with TTP273 in Type 2 diabetes TTP273:An investigational, orally administered small molecule GLP-1R agonist with best-in-class potential • Completed enrollment in our Phase 2 LOGRA study with data readout expected at the end of 2016.The LOGRA study is assessing the safety and efficacy of TTP273 in Type 2 diabetic subjects on stable doses of metformin. The study’s primary endpoint is the change from baseline in HbA1c at 3 months, with secondary endpoints including body weight, plasma glucose, lipids insulin, lactate, C-peptide, glucagon and GLP.
